Title: From Alexander Hamilton to Charles Cotesworth Pinckney, [15 March 1802]
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


[New York, March 15, 1802]
You will probably have learned before this reaches you that the act of last Session for the better organization of the Judiciary Department has been repealed, and I take it for granted, that you will with me view this measure as a vital blow to the Constitution. In my opinion, it demands a systematic and persevering effort by all Constitutional means to produce a revocation of the precedent, and to restore the Constitution.
For this purpose I deem it essential that there should be without delay a meeting and conference of a small number of leading Federalists from different States.
Unless there shall be a plan of Conduct, proceeding from such a source, our measures will be disjointed, discordant, and of course ineffectual. There is also a further danger which may attend the want of a plan capable of fixing opinions and determining objects.
There are among us incorrect men with very incorrect views; which may lead to combinations and projects injurious to us as a party, and very detrimental to the Country.
These considerations have determined me to make an attempt to bring about such a meeting. And it has occurred that the first Monday of May next at the City of Washington may be a convenient time and place.
A general meeting of the Society of the Cincinnati is to be then and there held. I have likewise taken the liberty to request the attendance of Governor Davie of North Carolina. In the event of your concurring in sentiment with me, it will be expedient for you to second my invitation to him.
With the truest esteem and most affectionate regard
